NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2493-15T4


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MARCUS S. FORD,

     Defendant-Appellant.
______________________________

              Argued July 11, 2017 – Decided October 24, 2017

              Before Judges Nugent and Accurso.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Indictment No.
              14-09-2815.

              Stephen P. Hunter, Assistant Deputy Public
              Defender, argued the cause for appellant
              (Joseph E. Krakora, Public Defender,
              attorney; Mr. Hunter, on the brief).

              Arielle E. Katz, Deputy Attorney General,
              argued the cause for respondent (Christopher
              S. Porrino, Attorney General, attorney; Ms.
              Katz, of counsel and on the brief).

PER CURIAM

        Following the denial of his motion to suppress evidence

seized in a warrantless search, defendant Marcus S. Ford pled
guilty to unlawful possession of a handgun, N.J.S.A. 2C:39-5b,

and was sentenced in accordance with a negotiated agreement to a

term of five years in State prison with a forty-two month period

of parole ineligibility.     Defendant appeals from the denial of

his motion to suppress the handgun found in his car.    Finding no

basis to disturb the trial judge's factual findings or legal

conclusions, we affirm.

    At the suppression hearing, the arresting officer testified

he stopped defendant for driving without lights after dark and

for turning onto Mickle Boulevard from Third Street in Camden

without signaling.   According to the officer, defendant was

alone and talking on his cell phone as the officer approached.

The officer claimed he several times asked defendant for his

license, registration and proof of insurance, but defendant

ignored him and continued talking on the phone.

    Defendant concluded his conversation "after approximately a

minute," and the officer again asked for his credentials.      The

officer testified defendant became visibly nervous and told him

his license was suspended.     The officer asked defendant to step

out of the car and placed him under arrest.    According to the

officer, as he began to walk defendant to the patrol car,

defendant "lunged back at his vehicle and said 'I'll get my



                                  2                         A-2493-15T4
registration.'"   The officer told defendant "he was given the

opportunity" to produce those documents and declined.

    The officer proceeded to search for the documents himself

in the "common areas" where such documents are kept.     He found

the car registration in the sun visor, nothing in the center

console and a locked glove compartment.    Using the key that was

in the ignition, the officer opened the glove compartment where

he found a silver revolver and an expired insurance card.      No

license was located.   The officer impounded the car and

transported defendant to the Camden County Detective Bureau for

processing.   There, the officer learned defendant "had several

active warrants out of Camden City for driving on a suspended

license."

    The officer testified on cross-examination that neither he

nor his car was equipped with a microphone or camera at the time

of the stop in July 2014.     He did not believe the car was stolen

and did not provide defendant the opportunity to call anyone

else to retrieve it.   The officer never inquired into the

reasons for defendant's license suspension.

    After hearing the testimony, the judge denied defendant's

motion to suppress the gun.    Finding the officer's testimony

credible, the judge found the stop reasonably based on the

officer's observations of motor vehicle violations and the

                                  3                          A-2493-15T4
credential search of the locked glove compartment a lawful

response to defendant's refusal to produce proof of ownership.

The judge rejected defendant's three arguments that his arrest

was illegal because the officer failed to ascertain the reason

for defendant's license suspension, the officer was without

authority to conduct a credentials check in the absence of a

belief the car was stolen, and defendant offered to retrieve the

registration himself.   The judge also accepted the State's

alternative argument that the gun would have been discovered in

the normal course of impounding the car, and thus the inevitable

discovery doctrine provided another reason for denying

defendant's motion to suppress.

    Defendant appeals, raising two issues.

         POINT I

         THE POLICE OFFICER'S ENTRY INTO THE GLOVE
         COMPARTMENT WAS ILLEGAL BECAUSE THE OFFICER
         DID NOT GIVE DEFENDANT A REASONABLE
         OPPORTUNITY TO OBTAIN THE REGISTRATION CARD
         HIMSELF. STATE V. KEATON, 222 N.J. 438
         (2015). THESE CIRCUMSTANCES RESULTED FROM
         THE ILLEGAL CUSTODIAL ARREST OF DEFENDANT
         FOR DRIVING WITHOUT A LICENSE. STATE V.
         LARK, 163 N.J. 294 (2000). U.S. Const.
         amend. IV, XIV; N.J. Const. art. 1, ¶ 7.

         POINT II

         THE STATE CANNOT MEET ITS BURDEN TO SHOW BY
         CLEAR AND CONVINCING EVIDENCE THAT THE
         INEVITABLE DISCOVERY DOCTRINE APPLIES. U.S.


                                  4                       A-2493-15T4
          Const. amend. IV, XIV; N.J. Const. art. I,
          ¶ 7.

We are not persuaded by defendant's first argument.

    Our standard of review on a motion to suppress is limited.

State v. Gamble, 218 N.J. 412, 424-25 (2014).    We defer to the

trial court's factual findings on the motion, unless they were

"clearly mistaken" or "so wide of the mark" that the interests

of justice require appellate intervention.    State v. Elders, 192

N.J. 224, 245 (2007).    Our review of the trial court's

application of the law to the facts, of course, is plenary.

State v. Hubbard, 222 N.J. 249, 263 (2015).    Applying those

standards, we find no basis to disturb the trial court's factual

findings or legal conclusions here.

    Our Supreme Court has recently reiterated its view that a

police officer may undertake a limited search of a car for

evidence of ownership when the driver has been unable to produce

proof of registration.    See State v. Keaton, 222 N.J. 438, 448

(2015).   The Court has made clear, however, that such a

warrantless search "is only permissible after the driver has

been provided the opportunity to produce his credentials and is

either unable or unwilling to do so."    Id. at 450.

    Defendant contends the search of his glove compartment was

illegal because he was arrested immediately upon advising the


                                 5                         A-2493-15T4
officer his license was suspended, in violation of State v.

Lark, 163 N.J. 294, 296 (2000), and prevented from retrieving

his registration himself "even though defendant stated that he

could obtain the registration card."    We reject his argument.

       First, we do not agree that defendant's arrest violated

Lark.    In Lark, the Court held that "[r]outine or simple motor

vehicle offenses will usually warrant only the issuance of a

summons," and "[t]hus, driving without a license, without more,

would not constitute sufficient grounds for a custodial arrest."

Ibid.    Defendant, however, was not simply driving without a

license, he was driving on a suspended license in an uninsured

car.    As we noted in State v. Roberson, 156 N.J. Super. 551,

554-55 (App. Div.), certif. denied, 77 N.J. 487 (1978), although

"police should and normally do proceed by summons" in the case

of most traffic violations, permitting "a suspended operator to

drive away in an uninsured vehicle" would countenance serious

continuing violations.    In our view, defendant's admission to

driving while suspended and his failure to produce proof of

current insurance was "more" than merely driving without a

license under Lark, and justified his arrest.1


1
  We further note the officer's subsequent discovery of "several
outstanding warrants" would have compelled defendant's arrest in
any event. See Utah v. Strieff,      U.S.    , 136 S. Ct. 2056,
195 L. Ed. 2d 400 (2016).

                                 6                         A-2493-15T4
    Second, defendant ignores the trial court's finding that he

failed to respond to the officer's several requests for license,

registration and proof of insurance before the officer placed

him under arrest.   As that finding is supported by what the

judge deemed was the officer's credible testimony, it is binding

on this appeal.   See State v. Reece, 222 N.J. 154, 166 (2015).

We agree with the trial judge that, under those circumstances,

the officer was not obligated to permit defendant back into the

car to retrieve his registration following his arrest.   Cf.

State v. Hamlett, 449 N.J. Super. 159, 165, 174 (App. Div.)

(upholding a limited search for credentials, including a rental

agreement, following the defendant's apparent inability to

produce them, notwithstanding his statement that the person

renting the truck "was on her way"), certif. granted, __ N.J. __

(2017).

    Because we conclude the officer's search of defendant's

glove compartment was lawful, we need not consider whether the

inevitable discovery exception would permit admission of the gun

otherwise.   See State v. Robinson, 228 N.J. 529, 551-53 (2017)

(explaining the doctrine).   We note only that the officer's

testimony that he did not provide defendant an opportunity to

secure the car and have someone else retrieve it, raises at

least a question as to whether the car was validly impounded

                                7                         A-2493-15T4
under State v. Slockbower, 79 N.J. 1 (1979), and thus whether

the State carried its clear and convincing burden to establish

the gun would have inevitably been discovered by lawful means.

See State v. Sugar, 100 N.J. 214, 240 (1985).

    Affirmed.




                               8                         A-2493-15T4